Citation Nr: 9927565	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-28 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the post operative 
residuals of a right small toe proximal phalangectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his sister


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1979.  He had two years of prior unverified service.

This appeal arose from a September 1997 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for and assigned a noncompensable evaluation to the post 
operative residuals of a right small toe proximal 
phalangectomy.  The veteran and his mother testified at a 
personal hearing at the RO in December 1997.  He was informed 
by a June 1998 supplemental statement of the case that the 
denial of his claim had been confirmed.  In February 1999, 
this issue was remanded by the Board of Veterans' 
Appeals(Board) for additional development.  In April 1999, 
the RO issued a rating decision which increased the 
evaluation assigned to the post operative residuals of a 
right small toe proximal phalangectomy to 10 percent.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the April 1999 rating action.  The 
United States Court of Veterans Appeals (Court) has recently 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board agrees that there is no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected post operative residuals of a 
right small toe proximal phalangectomy are manifested by 
moderate nonunion of the metatarsal bone of the involved toe 
and subjective complaints of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected post operative residuals of a right 
small toe proximal phalangectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Code 5283 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to the applicable criteria, moderate malunion or 
nonunion of the tarsal or metatarsal bones warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderately severe malunion or nonunion.  38 C.F.R. Part 4, 
Code 5283 (1998).

The veteran's service medial records reveal that he was seen 
with a corn on the right foot on December 20, 1977.  On May 
4,1978, there was a heavily callused area on top of the fifth 
digit of the right foot.  On July 24, 1978, he was seen for a 
regrowth of the corn on the right foot.  Two prior removals 
had been unsuccessful.  This condition appeared to be 
aggravated by the wearing of Army boots.  He was again seen 
for extensive corn build-up on the right foot in August 1978.  
This was pared down to near normal.  He underwent surgical 
removal of the proximal phalanx in December 1978.  The 
separation examination performed in May 1979 noted a post 
operative scar over the fifth digit on the right foot.  No 
other residuals were noted.

A VA examination of the veteran was conducted in August 1979.  
His past surgery was noted.  However, he offered no 
complaints.

The veteran was examined by VA in August 1997.  The objective 
examination noted that he walked with a normal gait, except 
for his right foot going outward; there was no discomfort.  
His fourth and fifth toes did not touch the ground.  There 
was a callus under the right great and fourth toes.  The 
right forefoot was in abduction.  The plantar appeared 
somewhat flat when compared to the left.  His toes displayed 
full range of motion and there was no tenderness.  The right 
fifth toe was deformed; the fifth phalangeal joint was 
absent.  The diagnosis was status post fracture of the right 
foot, probably the fifth metatarsal and phalangeal bones.

The veteran testified at a personal hearing at the RO in 
December 1997.  He stated that his post operative residuals 
of a right small toe proximal phalangectomy caused him to 
walk awkwardly.

The veteran was examined by VA in April 1999.  He complained 
of pain all the time, especially while wearing shoes and at 
the end of the day.  He indicated that his foot would feel 
better if elevated.  The objective examination noted that his 
gait was normal.  He was able to walk on his heels and toes 
without difficulty.  The proximal phalanx of the right fifth 
toe was absent.  The right fifth toe was somewhat raised and 
was not touching the floor; however, there was a tender 
callus under the fifth metatarsal head.  The plantar arches 
were within normal limits; however, he tended to have some 
laxity of the ankle joints and weight bearing was falling 
towards the medial side.  Range of motion in both ankles was 
normal except for mild limitation of eversion on the right 
side.  Rotation of the forefoot did not cause any problems.  
There did not appear to be any instability.  An x-ray showed 
nonunion of the tarsal or metatarsal bones of the involved 
toe.  The diagnosis was status post resection of the proximal 
phalanx of the right fifth toe.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent evaluation 
currently assigned is not warranted.  The objective evidence 
of record does not suggest that the veteran currently suffers 
from moderately severe nonunion or malunion of the proximal 
phalanx of the right fifth toe.  This conclusion is supported 
by the findings of the recent VA examination which indicated 
that his gait was normal and that he was able to walk on his 
heels and toes without difficulty.  This examination also 
showed that range of motion of the ankle was within normal 
limits except for some mild limitation of eversion on the 
right.  This evidence argues against a finding that his 
service-connected post operative residuals of a right small 
toe proximal phalangectomy are manifested by moderately 
severe nonunion or malunion.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected post operative 
residuals of a right small toe proximal phalangectomy.


ORDER

An evaluation in excess of 10 percent for the service-
connected post operative residuals of a right small toe 
proximal phalangectomy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

